       Case 6:20-cv-06025-EAW-MWP Document 79 Filed 12/28/20 Page 1 of 1




                                                 December 24, 2020



  The Honorable Elizabeth A. Wolford
  United States District Judge
  Kenneth B. Keating Federal Building
  100 State Street
  Rochester, New York 14614

         Re:     Rochester Drug Co-Operative, Inc. v. Hiscox Insurance Company, Inc.
                 6:20-cv-6025 (EAW)

  Dear Judge Wolford:

          The purpose of this correspondence is to request a two-day extension to file Plaintiff
  Rochester Drug Co-Operative’s (“Rochester Drug Co-Op”) brief in further support of its motion
  for leave to amend its complaint, which is currently due December 28, 2020. Counsel for
  Rochester Drug Co-Op requests this extension in light of the upcoming Christmas holiday and
  availability of its clients. Opposing counsel has consented to Rochester Drug Co-Op’s filing of
  its papers on December 30, 2020.


                                                             Very truly yours,

                                                             Harter Secrest & Emery LLP

                                                             /s/ Lauren R. Mendolera

                                                             Lauren R. Mendolera
                                                             DIRECT DIAL: 716.844.3758
                                                             EMAIL: LMENDOLERA@HSELAW.COM




Dated 12/28/2020




           50 FOUNTAIN PLAZA, SUITE 1000 BUFFALO, NY 14202-2293 PHONE: 716.853.1616 FAX: 716.853.1617
                       rochester, ny   •   buffalo, ny   •   albany, ny   •   corning, ny   •   new york, ny
